This proceeding was begun by the State Department of Public Welfare, claimant, against Elias H. Laus, administrator of the estate of Henry Laus, deceased, respondent.
One George Laus was confined in the Winnebago State Hospital between September 4, 1936, and April 28, 1939, at various times.  The cost of his maintenance while confined was $941.35.  No proceedings of any kind were instituted against the father during his lifetime.  He was interviewed on March 16, 1938.  After the death of the father, Henry Laus, this claim was filed against his estate.  The claim was disallowed by the county court for the reason that no court had determined the liability of said Henry Laus for the care and maintenance of his son, George Laus, before the death of Henry Laus.  From the judgment disallowing the claim, claimant appeals. *Page 13 
This case is ruled by Estate of Hahto,236 Wis. 65, 294 N.W. 500, decided November 8, 1940.
By the Court. — Judgment affirmed.